Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the plurality of transfer structures are arranged in pairs in a circumferential direction including a first pair of transfer structures and a second pair of transfer structures, and wherein a first angle between the transfer structures of the first pair of transfer structures in the circumferential direction and a second angle between the transfer structures of the second pair of transfer structures in the circumferential direction are each less than a third angle between the first pair of transfer structures and the second pair of transfer structures in the circumferential direction.  
As to claim 32, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the plurality transfer structures engage positively and/or nonpositively in the respective complementary transmission structures of the plurality of transmission structures so that a torque about the axis of rotation can be transmitted positively; wherein the mounting surface fixes the brake drum indirectly or directly to a hub; wherein the plurality of transfer structures extend from a stop surface, in the direction of the axis of rotation; wherein the plurality of transmission structures and/or the plurality of transfer wherein a ratio between an inner diameter of the connection section and an inner diameter of the friction surface is in a range from 0.5 to 1.1. 
As to claim 35, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the plurality of transfer structures extend from a stop surface, in the direction of the axis of rotation; wherein the plurality of transmission structures and/or the plurality of transfer structures are arranged in pairs in a circumferential direction; and wherein the friction section has at least one contact surface where a normal of the contact surface has a component vector in a direction of the radial direction, wherein the connection section has an interfacing surface having a normal that is substantially parallel to the normal of the contact surface, wherein the contact surface and the interfacing surface make direct contact in a first operating state wherein the contact surface and the interfacing surface are spaced apart from each other in a second operating state in a direction of the radial direction, and wherein a temperature of the brake drum is lower in the first operating state than in the second operating state.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                              

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657